                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


TERRY CIVIL ACTION

VERSUS 20-190-SDD-EWD

MOORE

                                         RULING

        The Court, after carefully considering the Complaint^ the record, the law

applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Erin Wilder-Doomes, dated July 1, 2021, to which an Objection3 was

filed and also reviewed, hereby approves the Report and Recommendation of the

Magistrate Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that all federal claims are DISMISSED, WITH

PREJUDICE, for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C.§§1915(e)and1915A.

         IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims, and Plaintiff's leave to amend is hereby

DENIED, if sought.

        Signed in Baton Rouge, Louisiana the/V~ day of July, 2021.




                                                                          ^<^
                                     CHIEF JUDGE SH6-LY D. DICK
                                     UNITED STATES DISTRICT COURT
1 Rec. Doc. 1. MIDDLE DISTRICT OF LOUISIANA
2 Rec. Doc. 4.
3 Rec. Doc. 5.
